           Case 1:20-cv-00298-DAD-EPG Document 14 Filed 08/19/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY ANTILIA,                                  No. 1:20-cv-00298-NONE-EPG (PC)

12                 Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13         v.                                          ACTION AND DIRECTING THE
                                                       CLERK OF COURT TO ASSIGN
14   A. MANSDORFER, et al.,                            DISTRICT JUDGE AND CLOSE CASE

15                 Defendants.                         (Doc. Nos. 1 & 10)

16
17          Anthony Antilia (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 29, 2020, the assigned magistrate judge entered findings and recommendations,
21   recommending that “[t]his action be dismissed for failure to state a claim” and that “[t]he Clerk
22   of Court be directed to close the case.” (Doc. No. 10 at 8.)
23          Plaintiff was provided an opportunity to file objections to the findings and
24   recommendations. Plaintiff filed his objections on July 21, 2020. (Doc. No. 13.)
25          Plaintiff first objects that he declined to consent to have a magistrate judge hear this
26   action. (Doc. No. 13 at 1.) Plaintiff’s objection in this regard is not well–taken. The fact that
27   the magistrate judge issued findings and recommendations—rather than a final ruling—is a
28   consequence of plaintiff not having consented to magistrate judge jurisdiction over this action.
                                                     1
              Case 1:20-cv-00298-DAD-EPG Document 14 Filed 08/19/20 Page 2 of 3



 1   The undersigned will ultimately rule de novo on any dispositive motions (i.e., motions that
 2   dispose of any claim or party) in this case unless and until all parties consent to the magistrate
 3   judge.
 4            Plaintiff’s other “objections” simply re-state various general legal standards. (See Doc.
 5   No. 13.) Nonetheless, in accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local
 6   Rule 304, this court has conducted a de novo review of this case. Having carefully reviewed
 7   the entire file, the court finds the findings and recommendations to be supported by the record
 8   and proper analysis. Plaintiff has alleged that he suffered a foot injury while he was working at
 9   his prison job assignment at the California Correctional Institution, in Tehachapi, California.
10   (Doc. No. 1 at 6.) He has further alleged that prison medical providers did not initially
11   diagnose or recognize the seriousness of his injury. (Id. at 6–9.) However, the court agrees
12   with the magistrate judge that while the allegations of plaintiff’s complaint might make out a
13   claim for medical negligence, they do not state a claim for deliberate indifference. (See Doc.
14   No. 10 at 6–7.) Put simply, the complaint fails to contain factual allegations suggesting that
15   any defendant knew the extent of plaintiff’s injuries yet failed to treat those injuries. The
16   complaint in fact alleges that defendants took various steps to diagnose and treat plaintiff’s
17   injuries. (See Doc. No. 1 at 6–9.) Although plaintiff alleges that the diagnostic and treatment
18   actions taken were insufficient and untimely, he fails to allege facts that suggest any defendant
19   had knowledge of and disregarded a serious medical need or that the treatment provided was
20   medically unacceptable under the circumstances.
21            For the reasons set forth in the findings and recommendations, the court also agrees that
22   the complaint fails to state a cognizable claim against Defendant Thomas related to back pain
23   medication or any supervisory claim against U. Baniga related to the provision of medical
24   equipment. (See Doc. No. 10 at 7–8.)
25            Plaintiff has elected not to amend his complaint. (Doc. No. 9.)
26            Accordingly, THE COURT HEREBY ORDERS that:
27            1.     The findings and recommendations issued on May 29, 2020, (Doc. No. 10), are
28                   ADOPTED IN FULL;

                                                      2
          Case 1:20-cv-00298-DAD-EPG Document 14 Filed 08/19/20 Page 3 of 3



 1        2.    This action is dismissed for failure to state a claim; and
 2        3.    The Clerk of Court is directed to assign a district judge to this case for the
 3              purpose of closing the case and then to close this case.
 4
     IT IS SO ORDERED.
 5
 6     Dated:   August 19, 2020
                                                      UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
